internal_revenue_service department of the rad uniform issue list washington dc contact person telephone number in reference to date ep ra t oct legend companya companyb companyc companyd companye companyf companyg companyh plan x plan y dear this is in response to your letter dated date in which you requested a ruling concerning the tax consequences of certain proposed distributions under sec_401 of the internal_revenue_code letters dated december and date supplemented the request on company a entered into an agreement and plan of merger with company b and company c a wholly-owned subsidiary of company b whereby company die page b would acquire all of the outstanding shares of common_stock of company a the company a acquisition at the time of the company a acquisition company a was along with the following wholly owned subsidiaries companies e f g and h and other wholly owned subsidiaries a traditional department store retailer operating approximately retail stores company a stores were located in different states and operated under different store company names prior to the company a acquisition company a operated its business through its stores and warehouses its corporate headquarters and its five regional headquarters located in the eastern southern southeastern central and westem parts of the united_states after the company a acquisition was finalized company a became a wholly-owned subsidiary of company b a month later company a company b and companies e f g and h entered into an agreement with company d an unrelated corporation pursuant to which upon the satisfaction of certain contingencies including the execution of a definitive asset transfer agreement and after the completion of the company a acquisition company b would transfer to company d certain assets of company a the asset transfer’ these assets did not comprise percent of the assets of the former company a and its wholly owned subsidiaries under the terms of the asset transfer agreement company d offered employment to all employees on the payroll at company e stores and warehouses except for beauty salon employees and to all employees on the payroll at the company f g and h stores except for beauty salon employees of the employees of companies e f g and h offered employment accepted employment the transferred employees’ of those employees who became employed by company d approximately had accounts in plan x at the time of the asset transfer as of approximately had accounts in plan x the transferred employees continue to perform without interruption and in the same capacity the same functions for company d that they performed for company a accordingly company b is no longer the recipient of the services of the transferred employees who were formerly employed by company a and its wholly owned subsidiaries prior to the company a acquisition company a sponsored and maintained plan x as of t eteeseesee8 blan x was merged with and into plan y a profit sharing plan maintained by company b which includes a cash_or_deferred_arrangement as described in sec_401 of the code and which is qualified under sec_401 of the code no distributions have been or will be made to plan x participants on account of the merger of plan x and plan y or on account of the asset transfer uniess such distributions are otherwise permissible under the terms of plan x and the applicable code provisions former employees of companies e f g and h who are now employed by company d ceased active_participation in plan x on the date of the asset transfer and have never actively participated in plan y company d has never maintained plan x and no plan x assets have been transferred to a plan maintained by company d a number of transferred employees have requested distributions of their plan x account balances company b proposes to offer these employees hired by company d the opportunity to elect to receive distribution of their entire account balances now in the plan y including account balances attributable to the k deferrals of such participants provided that a favorable ruling is obtained from the internal_revenue_service page based on the foregoing you request the following rulings that the transferred employees of company e company f company g and company h experienced a separation_from_service within the meaning of sec_401 of the code that the distribution from plan y of plan x account balances attributable to the k deferrals with respect to participants who became employed by company d pursuant to the offer of employment as described herein will not violate the distribution restrictions set forth in sec_401 of the code sec_401 of the code provides that amounts attributable to employer contributions made pursuant to an employee’s election may not be distributable from a profit sharing plan earlier than the employee’s separation_from_service death or disability ii an event described in sec_401 il the employee’s attainment of age or iv the employee's hardship events described in sec_401 include i the termination of the plan ii the disposition by a corporation to another corporation of substantially_all the assets used by the selling corporation in a trade_or_business and iii the disposition of a corporation’s interest in a subsidiary sec_1_401_k_-1 of the regulations provides that the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets for tax years beginning prior to date sec_402 of the code provided special forward averaging treatment for lump sum distributions from plans qualified under sec_401 sec_402 provided that a lump sum distribution was a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient upon one of several events including a separation_from_service special forward averaging treatment of lump sum distributions was generally repealed by sec_1401 and c subject_to limited grandfather treatment as part of the small_business job protection act of p_l_104-188 revrul_79_336 1979_2_cb_187 provides that for purposes of the special forward averaging treatment of lump sum distributions under the earlier sec_402 of the code an employee will be considered separated from service within the meaning of sec_402 formerly sec_402 only upon the employee’s death retirement resignation or discharge and not when the employee continues on the same job fora different employer as a result of the liquidation merger or consolidation etc of the former employer as stated above sec_401 of the code addresses the sale of substantially_all the assets used in a trade_or_business revrul_2000_27 generally provides that when an employer's sale of the assets of a trade_or_business does not constitute such a sale distributions of elective_deferrals from that employer' sec_401 plan may be made to the employees transferred as a result of the sale but only if the change in their employment constitutes a separation_from_service within the meaning of sec_401 k b i in this case we have determined that company a and its subsidiaries companies e f g and h is a trade_or_business as defined in sec_401 of the code as represented here company b sold to unrelated company d less than percent of the page assets of this trade_or_business additionally in the circumstances considered here we have determined that the transferred employees are not employed in a continuation of the same trade_or_business under these facts there has been a sufficient change in the employment status of the transferred employees to constitute a separation_from_service within the meaning of sec_401 accordingly we conclude with respect to ruling requests one and two that the transferred employees experienced a separation_from_service within the meaning of sec_401 k b i i of the code and that the distribution from plan y of plan x account balances attributable to the k deferrals with respect to the participants who became employed by company d pursuant to the offer of employment as described herein will not violate the distribution restrictions set forth in sec_401 of the code the above rulings are based on the assumption that plan x and plan y will be otherwise qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely prana vbven frances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc
